Exhibit 10.1

LOGO [g245378ex10_1pg001.jpg]

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”) is made and entered
into by and between Amarin Corporation plc (the “Company”), and Joseph S.
Zakrzewski (“Executive”) effective October 20, 2011 (the “Effective Date”). This
Agreement fully amends and restates the Employment Agreement between the Company
and Executive dated December 31, 2010 (the “Old Employment Agreement”). Pursuant
to this Agreement, the Company desires to retain Executive as an employee to
perform duties for the Company and Executive is willing to perform such duties,
on terms set forth more fully below. In consideration of the mutual promises
contained herein, the parties agree as follows:

1. Duties; Work Location.

(a) Executive will serve as the Company’s Chief Executive Officer and will have
such duties, responsibilities and authorities as determined by the Company’s
Board of Directors (the “Duties”). Executive shall continue to serve as Chairman
of the Board unless and until otherwise determined by the Board of Directors.
Executive agrees to devote his entire business time, attention and energies to
the business and interests of the Company. Notwithstanding the foregoing,
Executive may manage his personal investments, engage in religious, charitable
or other community activities, as long as such activities do not pose an actual
direct conflict of interest and do not materially interfere with Executive’s
performance of his duties to the Company as set forth herein. Executive has
provided a comprehensive list of all outside professional activities with which
he is currently involved. In the event that, during his employment by the
Company, Executive desires to engage in other outside professional activities,
including by serving as a member of a board of directors of another for-profit
company, Executive will first seek written approval from the Board.
Notwithstanding the foregoing, during the period commencing on the Effective
Date through and including December 31, 2011 Executive shall not serve on more
than four outside for-profit boards while serving as Chief Executive Officer of
the Company and thereafter Executive shall not serve on more than two outside
for-profit boards and shall not serve as chairman of such for-profit board while
serving as Chief Executive Officer of the Company. In addition to Executive’s
role as Chief Executive Officer of the Company, Executive acknowledges and
agrees that he may be required, without additional compensation, to perform
duties for certain affiliated entities of the Company, including without
limitation Amarin Pharma, Inc., and to accept any reasonable office or position
with any such affiliate as the Company’s Board of Directors (the “Board”) may
require, including, but not limited to, service as an officer or director of any
such affiliate.

(b) Executive shall be based in New Jersey and during normal business hours
shall perform the Duties from the Company’s facilities in Bedminster, New
Jersey, provided that Executive acknowledges and agrees that his job duties will
require him to travel regularly, including without limitation regular visits to
the Company’s other facilities, including without limitation the Company’s
facilities currently located in Mystic, CT and Dublin, Ireland. Without limiting
the foregoing, until such time as the Company has secured FDA approval for



--------------------------------------------------------------------------------

both the indication evaluated in the MARINE trial and the indication evaluated
in the ANCHOR trial, it is expected that Executive will spend at least 30% of
this time with the development team among the Company’s various facilities,
including those currently located in Mystic, CT and Dublin, Ireland.

2. Salary; Stock Options; Discretionary Bonus; Expenses.

(a) Salary. Commencing as of the Effective Date, the Company shall pay Executive
a base salary at the rate of $550,000 per year as compensation for the
performance of the Duties (the “Salary”). The Salary shall be less applicable
deductions and withholdings and will be paid to Executive consistent with the
Company’s regular payroll practices and reported by the Company to taxing
authorities on Form W-2.

(b) Options. In consideration of Executive’s service to the Company as Chairman
of the Board, Executive has previously been granted options to purchase
1,170,000 Ordinary Shares, par value £0.50 per share (and represented by
American Depository Shares, or ADSs) (the “Board Member Options”). In
consideration of Executive’s service to the Company as Chief Executive Officer,
Executive has previously been granted options to purchase 1,750,000 Ordinary
Shares, par value £0.50 per share (and represented by American Depository
Shares, or ADSs) (the “CEO Options”). The Board Member Options and the CEO
Options were issued pursuant to the Company’s 2002 Stock Option Plan (the “2002
Option Plan”). Except as otherwise set forth herein, the vesting schedule and
exercise price for the CEO Options are set forth in the Old Employment Agreement
and continue to be in effect regardless of the restatement of the Old Employment
Agreement. In consideration of Executive’s continued service to the Company as
Chief Executive Officer under the terms of this Agreement, Executive has been
granted a new option to purchase 625,000 Ordinary Shares, par value £0.50 per
share (and represented by American Depository Shares, or ADSs) (the “New
Award”). In addition to the New Award, Executive shall be eligible to receive in
2012, subject to the discretion of the Board (or the Remuneration Committee
thereof) as part of its annual equity incentive program for its employees, an
additional equity award (the “2012 Award”) in the form of an option to purchase
600,000 Ordinary Shares, par value £0.50 per share (and represented by American
Depository Shares, or ADSs) or an equivalent number of options and restricted
shares (provided that in the case of restricted shares that portion of the award
would be reduced by a factor of 1.5). Solely for purposes of illustration, if
the 2012 Award were to be 50% comprised of options and 50% comprised of
restricted shares, the total 2012 Award would be for 500,000 Ordinary Shares
(i.e., 300,000 options + (300,000 / 1.5, or 200,000 shares). For clarity, any
such 2012 Award shall be granted in the absolute discretion of the Board (or the
Remuneration Committee thereof). The New Award was, and the 2012 Award (if any)
will be, issued pursuant to the Company’s 2011 Stock Incentive Plan (the “2011
Option Plan” and together with the 2002 Option Plan, the “Option Plans”), and as
many of the New Award and 2012 Award shall be Incentive Stock Options as are
allowed under the terms of applicable law. The exercise price per share of the
New Award and the exercise price per share of the 2012 Award (if any) will be
set at the closing price of the Company’s ADSs on the NASDAQ Capital Market on
the day they are granted, which in the case of the New Award shall be the
Effective Date. The New Award shall vest in forty-eight equal monthly
installments, beginning on the first day of the first month following the
applicable grant date, so long as Executive continues to serve as the Company’s
Chief Executive Officer on each such date. It is expected that up to 50% of the
2012 Award (if

 

2



--------------------------------------------------------------------------------

any) shall vest based on performance criteria to be established by the Board (or
the Remuneration Committee thereof) as part of its annual equity incentive
program for its employees with the remainder to vest in forty-eight equal
monthly installments and that the 2012 Award (if any) shall be comprised of both
options and restricted stock (but, in any event, that portion of the award that
is subject to performance criteria, the nature of any such performance criteria,
and the relative proportion of options to restricted stock shall be consistent
with the proportions and criteria applicable to the rest of the senior
management team). The New Award and the 2012 Award (if any) shall be subject to
acceleration to the extent provided in Section 10 below. Except as modified by
the terms of this Agreement, the terms and conditions set forth in the
applicable Option Plan and applicable stock option agreement shall govern the
CEO Option, New Award and 2012 Award (if any).

(c) Discretionary Bonus. In addition, for so long as Executive continues to
serve as the Company’s Chief Executive Officer, Executive will be eligible to
receive an annual performance bonus as determined by the Board (or the
Remuneration Committee thereof) (the “Annual Bonus”). The Company will target
the Annual Bonus at 55% of Executive’s Salary. Any such bonuses shall be payable
in the absolute discretion of the Board (or the Remuneration Committee thereof),
taking into account the performance of the Company and Executive’s personal
performance and shall be paid by March 15th of the year following the year to
which the bonus relates.

(d) Expenses. The Company shall also reimburse Executive for all reasonable
travel and out-of-pocket expenses incurred by Executive in performing Duties
pursuant to this Agreement consistent with the Company’s expense reimbursement
policies then in effect.

3. Nondisclosure of Confidential Information. “Confidential Information” means
all trade secrets and confidential or proprietary information, whether or not in
writing, concerning the Company’s business, technology, business relationships
or financial affairs which the Company has not released to the general public.
Executive will not, at any time, without the Company’s prior written permission,
either during or after the term of this Agreement, disclose any Confidential
Information to anyone outside of the Company, or use or permit to be used any
Confidential Information for any purpose other than the performance of the
Duties for or on behalf of the Company. In addition, Executive understands that
the Company is now and may hereafter be subject to non-disclosure or
confidentiality agreements with third persons which require the Company to
protect or refrain from use of its or their confidential information. Executive
agrees to be bound by the terms of such agreements in the event Executive has
access to such confidential information.

4. Ownership. Executive will make full and prompt disclosure to the Company of
all inventions, discoveries, designs, developments, methods, modifications,
improvements, ideas, products, processes, techniques, know-how, trade secrets,
graphics or images, and audio or visual works and other works of authorship
(collectively “Developments”), whether or not patentable or copyrightable, that
are created, made, conceived or reduced to practice by Executive (alone or
jointly with others) in performance of the Duties during the term of this
Agreement. Executive acknowledges that all work performed by Executive for the
Company is on a “work for hire” basis, and Executive hereby assigns and
transfers and, to the extent any such assignment cannot be made at present, will
assign and transfer, to the Company and its successors and assigns all

 

3



--------------------------------------------------------------------------------

Executive’s right, title and interest in all Developments that (i) relate to the
business of the Company or any customer of the Company or any of the products or
services being researched, developed, manufactured, performed or sold by the
Company or which may be used with such products or services; or (ii) result from
tasks assigned to Executive by the Company and/or the Duties; or (iii) result
from the use of premises or personal property (whether tangible or intangible)
owned, leased or contracted for by the Company (“Company-Related Developments”).
For the avoidance of doubt, this Agreement does not obligate Executive to assign
to the Company any Development which is developed on Executive’s own time and
does not relate to the business efforts or research and development efforts in
which, during the term of this Agreement, the Company actually is engaged or
reasonably would be engaged, and does not result from the use of premises or
equipment owned or leased by the Company.

5. Documents; Property. All Developments, files, letters, notes, memoranda,
reports, records, data, layouts, charts, quotations and proposals, specification
sheets, or other written, photographic or other tangible material containing
Confidential Information, whether created by Executive or others, which come
into Executive’s custody or possession (“Documents”), are the exclusive property
of the Company to be used by Executive only in the performance of the Duties.
Further, any property situated on the Company’s premises or owned or leased by
the Company, including without limitation computers, electronic files, disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by the Company at any time with or without notice. In the event that
Executive ceases to serve as Chief Executive Officer and a Board member,
Executive will promptly deliver to the Company all Documents, Company property
and other materials of any nature pertaining to the Confidential Information of
the Company and to the Duties, and will not take or keep in Executive’s
possession any of the foregoing or any copies.

6. Noncompetition and Nonsolicitation. During Executive’s services to the
Company as Chief Executive Officer, Executive (i) will not, directly or
indirectly, whether as owner, partner, shareholder, consultant, agent, employee,
co-venturer or otherwise, engage, participate, assist or invest in any business
activity anywhere in the United States or Europe that develops, manufactures or
markets any products that are competitive with the products of the Company, or
products that the Company or its subsidiaries or corporate affiliates (the
“Company” for purposes of this Section 6), has under development or that are the
subject of active planning at any time during Executive’s service to the Company
as Chief Executive Officer (a “Competing Business”); and (ii) will refrain from
directly or indirectly employing, attempting to employ, contracting with,
recruiting or otherwise soliciting, inducing or influencing any employee to
leave employment with the Company or any subsidiary of Company other than
general solicitations of employment not directly targeting employees of the
Company (such as through general advertisements, search firms, etc.), and
(iii) will refrain from soliciting or encouraging any independent contractor to
terminate or otherwise modify adversely its business relationship with the
Company or any of it subsidiaries. Executive understands that the restrictions
set forth in this Section 6 are intended to protect the Company’s interest in
its Confidential Information (defined above) and established employee, customer
and supplier relationships and goodwill, and agrees that such restrictions are
reasonable and appropriate for this purpose. Notwithstanding the foregoing,
Executive may own up to one percent (1%) of the outstanding stock of a publicly
held corporation, which constitutes or is affiliated with a Competing Business.
For the avoidance of doubt, Executive’s assistance with any disputes and
litigation associated with his role with Reliant Pharmaceuticals, including,
without limitation, litigation related to Omacor, shall not be construed as a
breach of this Section 6.

 

4



--------------------------------------------------------------------------------

7. Avoidance of Conflict of Interest. Executive represents and warrants that
Executive has no outstanding agreement or obligation that is in conflict with
any of the provisions of this Agreement, or that would preclude Executive from
fully complying with the provisions hereof, and further certifies that Executive
will not enter into such conflicting agreement during the term of this
Agreement. Executive will advise the Company at such time as any activity of
either the Company or another business presents Executive with an actual direct
conflict of interest. Executive will take whatever action is requested by the
Company to resolve any such conflict. Executive further represents and warrants
that it has full power and authority to enter into this Agreement and perform
its obligations hereunder.

8. Indemnification. If Executive is made a party, or is threatened to be made a
party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative, by reason of his employment with the Company or
the fact that Executive is an officer or director of the Company or provided
services to an affiliate thereof, Executive shall be indemnified and held
harmless by the Company and such affiliate to the fullest extent permitted or
authorized by applicable law and its organizational documents, against all cost,
expense, liability and loss reasonably incurred or suffered by Executive in
connection therewith. Executive shall be covered under the Company’s directors’
and officers’ liability insurance policy. This Section 8 shall be in addition
to, and not in lieu of, Company’s indemnification obligations set forth in that
certain Deed of Indemnity between Company and Executive dated February 16, 2010
and that certain Indemnification Agreement between Amarin Pharma Inc. and
Executive dated September 15, 2009 (the “Indemnification Agreement”).

9. Term. This Agreement will continue until terminated as provided below in
Section 10.

10. Termination; Continuation of Salary.

(a) Termination Generally. Executive’s employment hereunder may be terminated by
the Company upon Executive’s death or Disability or at any time and for any
reason by giving written notice thereof to Executive. The Executive may
terminate his employment hereunder at any time and for any reason, including but
not limited to Good Reason (as defined below), by giving written notice thereof
to the other party. Any such notice shall be addressed to Executive or the
Company, respectfully, at the address shown below or such other address as
Executive may notify the Company of and shall be deemed given if delivered as
set forth pursuant to Section 20 below. “Date of Termination” shall mean: (i) if
Executive’s employment is terminated by his death, the date of his death;
(ii) if Executive’s employment is terminated on account of Disability, the date
on which a notice of termination is given; (iii) if Executive’s employment is
terminated by the Company for Cause, the date the notice of termination is
given; (iv) if Executive’s employment is terminated by the Company without
Cause, ninety (90) days after the date the notice of termination is given;
(v) if Executive’s employment is terminated by the Executive for any reason
including but not limited to Good Reason, ninety (90) days after the date on
which a notice of termination is given. Notwithstanding the foregoing, in the
event that the Executive gives a notice of termination to the Company, the
Company may unilaterally accelerate the Date of Termination and such
acceleration shall not result in a termination by the Company for purposes of
this Agreement.

 

5



--------------------------------------------------------------------------------

(b) Termination for Cause. Upon termination of this Agreement by the Company for
Cause, all rights and duties of the parties with respect to Executive providing
Duties and the Company compensating Executive for such Duties shall cease except
the Company shall be obliged to pay, within thirty (30) days of the effective
Date of Termination, all Salary earned through the Date of Termination, plus
unpaid and reimbursable expenses actually incurred prior to termination, if any,
in accordance with the provisions of Section 2.

(c) Termination without Cause or for Good Reason. Upon termination of this
Agreement by the Company without Cause, or by Executive for Good Reason, and
provided such termination constitutes a “separation from service” (as defined
under Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definition thereunder), Executive, in addition to all Salary earned through the
Date of Termination, plus unpaid and reimbursable expenses actually incurred
prior to termination, if any, shall be entitled to receive:

(i) Salary for (A) the twelve (12) month period following the effective Date of
Termination or (B) if such termination is within twenty-four (24) months
following a Change of Control (as defined below), for the twenty-four (24) month
period following the effective Date of Termination;

(ii) continuation of group health plan benefits for (A) the twelve (12) month
period following the effective Date of Termination, or (B) if such termination
is within twenty-four (24) months following a Change of Control, for the
twenty-four (24) month period following the effective Date of Termination, in
each case to the extent authorized by and consistent with the terms of such
plans, with the cost of the regular premium for such benefits shared in the same
relative proportion by the Company and Executive as in effect on the Date of
Termination;

(iii) a lump sum cash payment equal to (A) one times his target Annual Bonus for
the year in which the Executive is terminated or (B) if such termination is
within twenty-four (24) months following a Change of Control, two times his
target Annual Bonus for the year in which the Executive is terminated; and

(iv) an additional twelve (12) months of vesting with respect to the Board
Member Options, the CEO Option, the New Award, the 2012 Award (to the extent
subject to time based vesting as of the date of such termination event) and any
other future awards (to the extent subject to time based vesting) granted to
Executive; provided however that, if such termination is within twenty-four
(24) months following a Change of Control, all unvested options granted to
Executive prior to the date thereof, including, without limitation, the Board
Member Options, the CEO Option, New Award, the 2012 Award and any other future
awards granted to Executive, will immediately vest in full.

The Executive’s right to receive such payments shall be conditioned upon
Executive’s execution and delivery of a customary release and non-disparagement
agreement in favor of the Company and the expiration of any revocation period
within 60 days of the Date of Termination. Any

 

6



--------------------------------------------------------------------------------

severance payments due Executive hereunder shall commence within 60 days after
the Date of Termination; provided, however, that if the 60-day period begins in
one calendar year and ends in a second calendar year, the severance payments
shall begin to be paid in the second calendar year. On the date that severance
payments commence, the Company will pay Executive in a lump sum the severance
payments that Executive would have received on or prior to such date but for the
delay imposed by the immediately preceding sentence, with the balance of the
severance payments to be paid as originally scheduled. Solely for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), each
installment payment is considered a separate payment.

(d) Voluntary Termination by Executive. In the event that Executive voluntarily
resigns as Chief Executive Officer other than for Good Reason, Executive shall
not be entitled to the continuation of Salary beyond the Date of Termination or
the acceleration of vesting of any unvested options granted to Executive prior
to the date thereof or any portion of the Annual Bonus.

(e) Termination for Death or Disability. In the event that Executive’s
employment is terminated due to Executive’s death, Executive shall be entitled
to the continuation of Salary for thirty (30) days following the Date of
Termination but shall not be entitled to the continuation of Salary beyond such
date or the acceleration of vesting of any unvested options granted to Executive
prior to the date thereof or any portion of the Annual Bonus. In the event that
Executive’s employment is terminated due to Executive’s Disability, Executive
shall not be entitled to the continuation of Salary beyond the Date of
Termination or the acceleration of vesting of any unvested options granted to
Executive prior to the date thereof or any portion of the Annual Bonus.

(f) Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(i) “Cause” shall mean: (i) conduct by Executive constituting an act of material
misconduct in connection with the performance of Executive’s duties, including,
without limitation, misappropriation of funds or property of the Company other
than the occasional, customary and de minimis use of Company property for
personal purposes; (ii) the commission by Executive of (A) any felony; or (B) a
misdemeanor involving moral turpitude, deceit, dishonesty or fraud; (iii) any
conduct by Executive that would reasonably be expected to result in material
injury or reputational harm to the Company or any of its subsidiaries and
affiliates if Executive were retained in Executive’s position; (iv) continued
non-performance or unsatisfactory performance by Executive of Executive’s
responsibilities as reasonably determined by the Company’s Board of Directors;
(v) a breach by Executive of any of the provisions contained this Agreement
including, without limitation, any of the provisions of Sections 3 and 6 hereof;
(vi) a material violation by Executive of any of the Company’s written policies
or procedures provided that, other than in the case of clause (B) above or other
noncurable events, Executive is provided with written notice and fifteen
(15) days to cure.

(ii) “Change of Control” shall have the meaning set forth in the 2011 Option
Plan, but only to the extent such event also constitutes a “change in ownership”
of the Company or a “change in the ownership of a substantial portion of the
Company’s assets” for purposes of Section 409A of the Code.

 

7



--------------------------------------------------------------------------------

(iii) “Disability” shall mean that, due to the Executive’s illness or injury,
the Executive is unable to perform the essential functions of the Executive’s
position with or without reasonable accommodation for a period of 180 days in
any 12-month period (whether or not consecutive). Nothing in this Agreement
shall be construed to waive Executive’s rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. §12101
et seq.

(iv) “Good Reason” means (a) a material diminution in Executive’s authority,
duties or responsibilities, (b) a material diminution in Executive’s annual base
salary other than in connection with an across-the-board reduction in the
salaries of all other executive-level employees, (c) the Company’s requirement
that Executive relocate or commute to an office that is more than 60 miles from
Bedminster, NJ; or (d) the Company’s material breach of this Agreement.
Notwithstanding the foregoing, Executive acknowledges that he will be required
to travel to the Company’s other facilities, including without limitation the
Company’s facilities in Mystic, CT and Dublin, Ireland, and other locations in
connection with your job duties and such travel shall not constitute “Good
Reason” under clause (c) above. Notwithstanding the foregoing, “Good Reason”
shall not be deemed to exist unless (i) Executive notifies the Company in
writing of the first occurrence of the Good Reason condition within sixty
(60) days of the first occurrence of such condition; (ii) Executive cooperates
in good faith with the Company’s efforts, for a period not less than thirty
(30) days following such notice (the “Cure Period”), to remedy the condition;
(iii) notwithstanding such efforts, the Good Reason condition continues to
exist; and (iv) Executive terminates his employment within sixty (60) days after
the end of the Cure Period. If the Company cures the Good Reason condition
during the Cure Period, Good Reason shall be deemed not to have occurred.

11. Survival. Notwithstanding anything herein to the contrary, the provisions of
this Agreement shall survive termination or expiration of this Agreement to the
extent to necessary to accomplish the purpose(s) of the provision.

12. Employee Benefits. Notwithstanding anything herein to the contrary, it is
understood that Executive shall be entitled to the employee benefits offered by
the Company to other executives of the Company, subject to the terms and
conditions of those programs.

13. Taxes. All payments made by the Company to Executive under this Agreement
shall be less any tax or other amounts required to be withheld by the Company
under applicable law. Nothing herein shall be construed to require the Company
to minimize tax consequences for Executive.

14. Section 280G Limitation.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Severance Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, the following provisions shall
apply:

(i) If the Severance Payments, reduced by the sum of (1) the Excise Tax and
(2) the total of the Federal, state, and local income and employment taxes
payable by Executive on the amount of the Severance Payments which are in excess
of the Threshold Amount, are greater than or equal to the Threshold Amount,
Executive shall be entitled to the full benefits payable under this Agreement.

 

8



--------------------------------------------------------------------------------

(ii) If the Threshold Amount is less than (x) the Severance Payments, but
greater than (y) the Severance Payments reduced by the sum of (1) the Excise Tax
and (2) the total of the Federal, state, and local income and employment taxes
on the amount of the Severance Payments which are in excess of the Threshold
Amount, then the Severance Payments shall be reduced (but not below zero) to the
extent necessary so that the sum of all Severance Payments shall not exceed the
Threshold Amount. In such event, the Severance Payments shall be reduced in the
following order: (1) cash payments not subject to Section 409A of the Code;
(2) cash payments subject to Section 409A of the Code; (3) equity-based payments
and acceleration; and (4) non-cash forms of benefits. To the extent any payment
is to be made over time (e.g., in installments, etc.), then the payments shall
be reduced in reverse chronological order.

(b) For the purposes of this Section 14, “Threshold Amount” shall mean three
times Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by Executive with respect to such excise tax.

(c) The determination as to which of the alternative provisions of Section 14(a)
shall apply to Executive shall be made by a nationally recognized accounting
firm selected by the Company (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and Executive within
fifteen (15) business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or Executive. For
purposes of determining which of the alternative provisions of Section 14(a)
shall apply, Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of Executive’s residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. Any determination by the Accounting Firm shall be
binding upon the Company and Executive.

15. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of Executive’s separation from service within the meaning of Section 409A of the
Code, the Company determines that Executive is a “specified employee” within the
meaning of Section

 

9



--------------------------------------------------------------------------------

409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit that
Executive becomes entitled to under this Agreement on account of Executive’s
separation from service would be considered deferred compensation subject to the
20 percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (A) six months and one day after Executive’s separation from
service, or (B) Executive’s death. If any such delayed cash payment is otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by Executive during
the time periods set forth in this Agreement. All reimbursements shall be paid
as soon as administratively practicable, but in no event shall any reimbursement
be paid after the last day of the taxable year following the taxable year in
which the expense was incurred. The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
termination of this Agreement, then such payments or benefits shall be payable
only upon Executive’s “separation from service.” The determination of whether
and when a separation from service has occurred shall be made in accordance with
the presumptions set forth in Treasury Regulation Section 1.409A-1(h).

(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(e) The Company makes no representation or warranty and shall have no liability
to Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

16. Amendment. This Agreement may not be amended in any respect other than by
written instrument executed by the party against whom enforcement is sought.

17. Entire Agreement. The terms and conditions herein contained and in the
Indemnification Agreement constitute the entire agreement between the parties
and supersede all

 

10



--------------------------------------------------------------------------------

previous agreements and understandings, whether oral or written, between the
parties hereto with respect to the subject matter hereof, and no agreement or
understanding varying or extending the same shall be binding upon either party
hereto unless in a written document which expressly refers to this Agreement and
which is signed by the party to be bound thereby. Without limiting the forgoing,
the Company and Executive hereby acknowledge and agree that the Old Agreement is
terminated and superseded by this Agreement in all respects.

18. Governing Law and Personal Jurisdiction. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Connecticut,
without reference to its principles of conflict of laws.

19. Changes. Executive understands that, absent an express amendment,
Executive’s obligations under this Agreement will continue in accordance with
its express terms regardless of any changes in the nature of Executive’s Duties,
compensation or other terms and conditions of Executive relationship.

20. Notices. Any notice hereby required or permitted to be given shall be
sufficiently given if in writing and delivered in person, by facsimile
transmission, electronic mail, overnight delivery service or U.S. mail, to
either party at the last known address of such party or such other address as
shall have been designated by written notice by such party to the other party.
If by mail, delivery shall be deemed effective three (3) business days after
mailing in accordance with the above provisions.

21. No Waiver. No waiver of any term or condition of this Agreement shall be
valid or binding on either party unless the same shall be mutually assented to
in writing by both parties. The failure of either party to enforce at any time
any of the provisions of this Agreement, or the failure to require at any time
performance by the other party of any of the provisions of this Agreement, shall
in no way be construed to be a present or future waiver of such provisions, nor
in any way affect the right of either party to enforce each and every such
provision thereafter. The express waiver by either party of any provision,
condition or requirement of this Agreement shall not constitute a waiver of any
future obligation to comply with such provision, condition or requirement.

22. Counterparts. This Agreement may be signed in one or more counterparts.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused to be executed or executed
this Employment Agreement as of the day and year first above written.

 

EXECUTIVE    

/s/ Joseph S. Zakrzewski

   

October 20, 2011

Joseph S. Zakrzewski     Date AMARIN CORPORATION PLC    

/s/ John F. Thero

   

October 20, 2011

Name: John F. Thero     Date Title: President    

 

12